Citation Nr: 1025300	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Newark, New Jersey.  

In May 2004, the Veteran testified before the undersigned 
Veterans Law Judge seated at the RO in January 2007.  A 
transcript of that hearing has been associated with the claims 
file.  

In a May 2007 decision and remand, the Board reopened the 
Veteran's service connection claim for a psychiatric disorder, 
and remanded that claim, along with the claim for service 
connection for a low back disorder, for additional development.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during service; 
lumbar spine pathology was not identified until 1983. 

2.  The current low back disorder is unrelated to service.

3.  A psychiatric disorder was not manifest during service; 
psychiatric-related complaints were not identified until 1968, 
two years after discharge. 

4.  The current acquired psychiatric disorder is unrelated to 
service.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated 
by service, nor did such a disorder manifest to a compensable 
degree within a year of service separation.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor did such a disorder manifest to a 
compensable degree within a year of service separation.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for certain 
disabilities, such as arthritis, which manifest to a compensable 
degree within a statutorily-prescribed period of time after 
service separation.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Low Back
	
	In the present case, the Veteran sought treatment for low back 
pain, worse in the evening, during service in January 1966.  He 
was given medication for his back pain.  Service separation 
examination was afforded the Veteran in May 1966, at which time 
no disorders of the spine or low back were noted on physical 
examination.  He also denied a history of bone or joint 
deformity.  
	
	The next day he was seen for aching of the back, neck, and knees.  
His temperature was elevated, and his throat was sore.  
Medication and bed rest were afforded him.  The Veteran was 
discharged from active service in July 1966 and from the Army 
Reserve in June 1970.  
	
In April 1968, the Veteran was admitted to a private hospital for 
treatment of gastrointestinal complaints.  At that time, he did 
not report complaints of the low back, and no such diagnosis was 
made.  
	
	Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  
Specifically, he underwent spinal surgery in 1983, following a 
reported fall.  This is the first documented report of low back 
complaints.
	
	Thereafter, he was afforded intermittent VA outpatient treatment, 
including physical therapy in 2000.  At that time, he gave a 
history of low back pain since 1983, when he had surgery.  He 
also reported being involved in a motor vehicle accident in June 
2000.  
	
	In a September 2002 VA outpatient treatment note, the Veteran 
reported falling on ice in 1983, injuring his back and rendering 
himself unable to walk for six months.  Later that same year, he 
underwent a lumbar laminectomy and fusion at a private hospital.  
August 2002 VA X-rays confirmed arthritis and disc degeneration 
of the lumbosacral spine.  A January 2003 VA CT scan confirmed 
spinal stenosis and disc bulging at multiple levels of the 
lumbosacral spine.  
	
	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's contentions asserting continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility 
however.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience low back pain after he was discharged 
from the service.  In determining whether statements submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1966 and initial reported 
symptoms related to a low back disorder in 1983, a gap of nearly 
20 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  
	
	Additionally, while the Veteran did seek medical care for other 
disabilities during this time period, he did not report any 
disorders of the low back.  Further, when he first underwent back 
surgery in 1983, he did not report that his low back 
symptomatology was related to an in-service injury or that it was 
of longstanding duration.  
	
	The Veteran did not claim that his disorder was related to 
service until he filed his claim.  His silence, when otherwise 
reporting his past medical history, constitutes negative 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  The Board also notes that he filed a claim for other 
disorders as early as 1976, but made no mention of any low back 
symptomatology.
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his lay statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds no competent 
nexus opinion that attributes the Veteran's low back disorder to 
active duty.  
	
	First, the Veteran underwent a December 2009 VA examination.  At 
that time, he reported recurrent pain of the neck and upper and 
lower back.  He stated he initially injured his back during 
service, and had experienced recurrent back pain since that time.  
	
	After a physical examination, the examiner diagnosed cervical 
spine disc herniation, lumbar radiculopathy, and lumbar 
spondylosis.  The examiner found no evidence that the Veteran's 
spinal disorders were related to an in-service disease or injury.  
The examiner stressed that while the Veteran had two treatments 
for backache in 1966, and there was no documented treatment from 
1966 to 1983.  On this basis, the examiner concluded that he 
could not render an opinion without resort to mere speculation.  
	
	While no opinion was able to be offered, the Board finds that the 
examination was adequate for evaluation purposes.  Specifically, 
the examiner reviewed the claims file, interviewed the Veteran, 
and conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  In 
addition, the examiner offered an explanation of why an opinion 
could not be rendered (absence of documented treatment).
	
	In support of his claim, the Veteran submitted private medical 
evidence, including an April 2004 letter from a private 
physician.  The physician that the Veteran reported initially 
injuring his back during service in 1965, while trying to lift a 
heavy object.  Currently, he exhibited degenerative disc disease, 
spinal stenosis, and disc bulging at several levels of the 
lumbosacral spine, resulting in chronic low back pain.  In the 
physician's opinion, the Veteran's current diagnoses of the 
lumbosacral spine were "secondary to the service-related 
injury" noted above.  
	
It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual premise, 
based on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the physician did not indicate that she 
reviewed the Veteran's service treatment records or relied on any 
source in determining that his current low back disorder was 
related to an in-service low back injury.  The Board is not 
obligated to accept medical opinions premised on a veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 
113 (1995).  

However, reliance on a Veteran's statements renders a medical 
report incredible only if the Board rejects the statements of the 
veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the 
proposition that Board may not disregard a medical opinion solely 
on the rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) (Board may reject medical opinion based on facts 
provided by the veteran previously found to be inaccurate); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to 
accept uncorroborated account of veteran's medical history but 
must assess the credibility and weight of the evidence provided 
by the veteran rejecting it).  

In the present case, the Board finds no competent evidence in the 
record confirming a permanent injury to the back during service; 
thus, to the extend the Veteran reported a that he incurred 
anything other than an acute and transitory back injury during 
service; the Board finds his statements inconsistent with the 
record.  Additionally, because the physician does not account for 
significant gaps in treatment for the Veteran's low back, 
especially immediately following service, the Board assigns her 
opinion little probative weight on the issue of nexus.  

Another private examination reported submitted by the Veteran, 
dated in August 2002, merely confirms a "history of previous 
surgery" of unknown date of the spine, and a current diagnosis 
of degenerative disc disease and disc bulging of the spine, 
without a date of onset.  As this report does not indicate a 
nexus between an in-service disease or injury of the spine and a 
current disability, it is of little probative value.  The 
remainder of the private treatment records likewise only confirms 
a current disorder, without suggesting a nexus between any in-
service disease and injury.  

Likewise, while the Veteran has been granted Social Security 
Disability benefits based in part on degenerative disc disease, 
he was found to have become disabled as of November 2000, many 
years after service separation.  The Social Security 
Administration records do not reflect competent evidence linking 
any in-service disease or injury of the low back to his current 
diagnoses, and do not suggest onset of a low back disorder within 
a year of service separation.  

The Board has also considered the Veteran's statements asserting 
a nexus between his current low back disorders and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, 
degenerative disc disease and spinal stenosis are not the types 
of disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for a low back disorder, and there is no doubt to be 
otherwise resolved.  Such a disorder was not incurred during 
service, or manifested to a compensable degree within a year 
thereafter.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  As such, the appeal is 
denied.  

Acquired Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder.  
The general criteria for the adjudication of service connection 
claims have been noted above, and need not be repeated.  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a psychiatric disorder, or any 
symptoms reasonably attributed thereto.  On a May 1966 service 
separation examination, he was found to be without psychiatric 
abnormality, and he denied depression, excessive worry, or 
nervous trouble of any sort within his report of medical history.  

Post-service, the Veteran was admitted to a private hospital in 
April 1968 for treatment of gastrointestinal complaints.  He was 
restless and agitated in his demeanor, and a psychological factor 
in his physical complaints was suspected.  The final impression 
was of a psychophysiological disorder of the gastrointestinal 
tract.  This represents the first medical evidence of treatment 
of a psychiatric disorder, or a disorder with a psychiatric 
overlay.  

The Veteran was hospitalized at a VA medical center from November 
1975 to January 1976.  He reported depression, anxiety, and 
phobia resulting from marital conflict with his wife.  However, 
he was fully oriented, with coherent and relevant responses to 
questioning.  He denied hallucinations and delusions.  A 
diagnosis was given of pseudoneurotic schizophrenia (latent) with 
depressive and anxiety features.  

In May 1999, the Veteran began receiving VA outpatient treatment 
for psychiatric symptoms.  According to a July 1999 private 
psychiatric evaluation, he was the product of an abusive 
household as a child.  He ran away from home on several 
occasions, and was finally taken away from his home after a 
psychiatric examination, and sent to live with an aunt.  He was 
noted to have entered service at age 18 in July 1964, but no 
psychiatric manifestations were noted during that time.  
Currently, he exhibited recurrent episodes of major depression 
and was unemployable.  An April 2004 VA clinical notation 
reflected his report of onset of depression during service.  

	As noted above, the Veteran is competent to testify regarding 
lay-observable symptomatology, such as psychiatric 
symptomatology.  However, in this case, the Board finds that the 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  

	Significantly, the Board finds that the Veteran's reported 
history of onset of depressive symptoms during active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his disorder began in service, the service treatment 
records and separation examination were absent of any such 
complaints.  Moreover, the post-service evidence does not reflect 
treatment of a psychiatric disorder for approximately two years 
following service, when he was seen for gastrointestinal symptoms 
diagnosed as a psychophysiological disorder.  
	
	Thereafter, medical records next reflect no further psychiatric 
treatment until 1975, when he was hospitalized for pseudoneurotic 
schizophrenia.  The Veteran has reported additional psychiatric 
treatment and hospitalization in the years following service 
separation, but such treatment, other than as noted above, could 
not be verified.  
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.
	
	Nevertheless, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute a current 
psychiatric disorder to active duty, despite his contentions to 
the contrary.  
	
	Current VA outpatient treatment records reflect several current 
psychiatric diagnoses, including posttraumatic stress disorder 
(PTSD), anxiety, and depression.  Additionally, several examiners 
have suggested onset of a psychiatric disorder during service, or 
as a result of in-service trauma.  
	
	For example, a February 2003 clinical notation indicates a 
diagnosis of PTSD due to "traumatic experiences while in the 
military during basic and advanced training."  Additionally, a 
May 2006 note indicates the Veteran had been "depressed off and 
on since released from the military [in] 1966."  According to 
this same note, he was hospitalized in 1966 for depression.  
	
	As noted above, the Board is not obligated to accept medical 
opinions based solely on the Veteran's self-reported medical 
history.  See Godfrey, 8 Vet. App. at 113.  However, reliance on 
a veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  See 
Kowalski, 19 Vet. App. at 171.  
	
	In the present case, the Board observes, regarding first the 
diagnosis of PTSD, that no verified stressor incidents have been 
claimed or verified for the Veteran, and his service personnel 
records do not reflect combat service or other assumed stressor 
events.  Next, regarding the diagnosis of depression since 
service, such a diagnosis is based on a factual premise not 
established in the record, his claimed hospitalization for 
depression in 1966, the same year of his service separation.  
Such a hospitalization is not verified in the record, and the 
record itself does not indicate a psychiatric diagnosis until 
1968 at the earliest.  For these reasons, the Board finds any 
suggestion within the VA clinical records of onset of a 
psychiatric disorder during service to be of limited probative 
value.  
	
The Board has also considered the Veteran's statements asserting 
a nexus between his current psychiatric disorders and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, 
psychiatric disorders are not the types of disorders that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  
	
In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for a psychiatric disorder, and there is no doubt to 
be otherwise resolved.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  
	
Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2003 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  This letter informed him of what evidence was required 
to substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

Additionally, further notice has been afforded the Veteran within 
July 2006, September 2006, June 2007, April 2009, July 2009, and 
September 2009 letters, which informed him of additional evidence 
required or obtained by VA, or submitted by him.  

With respect to the Dingess requirements, in July 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish effective 
dates.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue / all 
issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient and inpatient treatment records, as 
specified by the Veteran.  Further, the Veteran submitted private 
treatment and hospitalization records in support of his claim.   

Next, a specific VA medical opinion regarding his claimed low 
back disorder was obtained in December 2009, and the Board finds 
this examination adequate for the purpose of adjudicating his 
service connection claim.  

However, no such examination was performed regarding his service 
connection claim for a psychiatric disorder.  Nevertheless, the 
Board finds that such a VA examination is not warranted.  Given 
the absence of in-service evidence of chronic manifestations of 
the disorder on appeal, and no competent evidence of a nexus 
between service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution.  

In addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, remand 
for a VA examination is not warranted.  As such, the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


